Title: To Thomas Jefferson from Thomas Munroe, 14 March 1803
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir,
            Washington 14th. March 1803
          
          I recd., on the 10th Instant, the Letter which you did me the honor to write from Colo Wrens on the 7th—We are proceeding with diligence in our operations on Pennsylvania Avenue according to your directions. It seems to be a very general opinion here that without the trees are boxed, or otherwise protected from the horses and cattle a great many, if not all of them will be bark’d and destroyed—several instances have been pointed out to me where they were planted last year, and all destroyed—A man near the Avenue says he had twenty or thirty destroyed by a neighbours horse in one night—I should not myself suppose that we should lose more in that way than we could easily replace—Do you, Sir, think that a coat of white-wash, which I am told they give to the young trees in the English Deer parks would have any good effect, or be adviseable as a protection against cattle? A person who thinks boxing absolutely necessary says each tree will cost One dollar, when compleated, that is, the tree itself, planting, boxing, painting the box, and doing every thing else relating to it.—
          The Stakes to tie the trees to, which it is said will probably cost nearly as much as the trees, wou’d as is said, be unnecessary, if boxes were used, but the expense of boxing would I imagine be at least double.—
          Dr Thornton, Mr King and myself have conversed on the manner of laying off the lines and planting the trees—The threekey modes illustrated by the enclosed sections were suggested—I mentioned the plan No. 3 as the one which I believed you had designed, and would, I thought, adopt, but as no inconvenience would arise from the delay of submitting the other two plans to you I got Mr King to make the sketch—The row on each side the footways nearest the Houses which we are proceeding in will at all events be right and conformable to either plan—I shall get the trees from Mount Vernon, and Genl Masons Island & I expect from the samples I have seen, they will be of a good size, price twelve & a half Cents each. Gen Mason is one of those who think they will not do without boxes.
          I have just recd the enclosed letter from the Committee Appointed at a meeting of the Contributors to the Theatre contemplated to be built here, They are very anxious, on Acct. of the building season having arrived, to receive an answer so soon as the convenience of the President and the important subjects of his consideration will admit—The spot solicited is that coloured yellow in the space called “Bank square” in the sketch herewith sent.—Perhaps part of the public ground on the south side of the Avenue nearly opposite would suit as well, or better as a grant of the site asked for may be objectionable on the ground of its having been generally supposed to be designed for another purpose.—I have taken the liberty of forwarding herewith a plan of the City as it is possible you might not have one at Monticello.
          I Have the Honor to be with perfect respect & Consideration Sir, Yr mo Ob Servt
          
            Thomas Munroe
          
         